Citation Nr: 0215438	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  01-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals, cardiovascular disease.

2.  Entitlement to service connection for a separated sternum 
on a secondary basis.

(The issues of entitlement to service connection for 
generalized osteoarthritis with bilateral total knee and 
shoulder replacements and degenerative disc andisease, and 
entitlement to an increased evaluation for pes planus, 
currently evaluated as 30 percent disabling will be the 
subject of a later decision)


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In September 2000, the RO granted service connection for pes 
planus, and assigned a 30 percent rating effective from 
December 1999. 

Further development will be conducted on the issue of 
entitlement to service connection for generalized 
osteoarthritis with bilateral total knee replacements and 
shoulder replacements, and entitlement to service connection 
for degenerative joint disease, and entitlement to an 
increased evaluation for pes planus, currently evaluated as 
30 percent disabling pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the appellant's response to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's post-operative residuals of a 
cardiovascular disease are not of service origin.

3.  Service connection is in effect for bilateral pes planus.  

4.  The separated sternum is not causally related to a 
service connected disorder. 


CONCLUSIONS OF LAW

1.  Post-operative residuals of cardiovascular disease were 
not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002)  

2.  A separated sternum is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. § 
3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  In 
particular, this law redefines the obligations of VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date. 

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims. 

The VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West Supp. 2002).  With regard to the instant case, the 
information and evidence needed is that which would 
demonstrate that entitlement to service connection for post-
operative residuals of cardiovascular disease and a separated 
sternum was warranted.  Such action was accomplished by means 
of statement of the case, the supplemental statements of the 
case, and a January 2000 and an August 2001 letter from the 
RO to the veteran.  In October 2001 the RO informed the 
veteran of the provisions of the VCAA as well as informing 
the veteran that he needed to identify relevant evidence and 
provide contact information.  These documents informed the 
veteran of the relevant criteria, and evidence needed, by 
which the above noted issues could be granted.  He was also 
notified of the information needed through letters from VA 
seeking additional evidence.  He was advised that he was to 
furnish the names and addresses of all health care providers 
who have treated him for his back disorder which were not 
currently of record.  See Quartucccio v. Principi, 16 Vet. 
App. 183 (2002).  In view of these actions by VA, the Board 
finds that VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed; the 
discussions in these various documents apprised him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this regard, the service 
medical records are on file and the RO has obtained the 
treatment records from a VA facility, the New England Baptist 
and Norwood Hospitals, and the Boston University Medical 
Center as identified by the veteran.  A VA examination has 
also been conducted.  The Board concludes that all pertinent 
evidence has been obtained, and that no further development 
involving these issues is warranted.  The Board finds that 
the VA has satisfied the requirements of the VCAA.  

I. FACTUAL BACKGROUND

The veteran is claiming that his post-operative residuals of 
cardiovascular disease are related to service.  In the 
veteran's statements he is also claiming entitlement to 
service connection for a separated sternum on a secondary 
basis.  He is claiming that his sternal separation was due to 
open-heart bypass surgery, which was needed because of the 
above noted claim for entitlement to service connection for 
cardiovascular disease.  Service connection is currently in 
effect for bilateral pes planus.

Service medical records are negative for any treatment or 
diagnosis regarding cardiovascular abnormality, disease, or 
injury.  A November 1945 separation examination clinically 
evaluated the cardiovascular system as normal.  A chest x-ray 
that the veteran's heart was in the upper limit of normal in 
size.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1985 to 2001 for various 
disorders, to include cardiovascular disease.  These record 
show that the veteran had a myocardial infarction in 1985.  
In 1993 he had another myocardial infarction and underwent a 
five-vessel coronary bypass surgery in May 1993.  Follow-up 
treatment included treatment for a malunion of the sternum. 

The veteran underwent a VA examination in March 2000.  It was 
noted that the veteran served as a Marine Corps gunner during 
World War II.  During the examination the veteran stated that 
he developed angina in approximately 1988.  In 1992 to 1993, 
he stated that he had three myocardial infarctions.  In 1993, 
he underwent cardiac catheterization.  Subsequently he 
underwent coronary artery bypass surgery times five.  Three 
weeks after a bypass operation he developed a sternal 
separation.  No further surgery was completed and it was 
noted that the veteran had subsequently done fairly well with 
complaints of difficulty using his arms and chest [due to] 
discomfort from residual sternal separation.  The veteran was 
prescribed various medications, to include treatment for 
heart disease.  The diagnoses were: 1, coronary artery status 
post coronary artery bypass graft times five; 1993, status 
post-sternal separation, probably claudication, metabolic 
equivalent unit (METS) was estimated at three to four; 2, 
history of hypertension, on treatment; 3, obesity; status 
post-joint replacement bilateral shoulders, bilateral knees; 
5, chronic obstructive pulmonary disease (COPD).  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts, in July, 2002.  The veteran testified 
that he first had trouble with his heart in 1950 or 1951.  He 
was in his yard doing something and his arm felt like it 
snapped.  A family doctor treated him with a little pill he 
was told to put under his tongue if he ever felt he had a 
similar problem.  He stated that he later found out that the 
little pills were Nitroglycerin.  The veteran stated that he 
has had bypass open heart surgery.  

II. ANALYSIS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service- connected 
disability has aggravated a non-service-connected condition.  
Allen v. Brown, 7 Vet.App. 439 (1995).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a cardiovascular-renal disease becomes 
manifest to a degree of at least 10 percent within one year 
from the date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (20021).

The veteran's statements and testimony describing the 
symptoms of his disability and his treatment are considered 
competent evidence.  However, where the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant currently possesses the 
required specialized medical training and knowledge, nor is 
it contended otherwise.

To review the record, service medical records were negative 
for any treatment or diagnosis regarding cardiovascular 
disease.  The November 1945 chest x-ray showed that the 
veteran's heart was in the upper limit of normal in size.  As 
stated, it was considered to be within normal limits and 
thus, is it is not a disease or disability.   The veteran has 
testified that he was treated with nitroglycerin by family 
doctors beginning in 1950.  However, these records are not 
available.  Regardless, this treatment began more than four 
years after service.   The first clinical evidence of 
cardiovascular disease of record shows heart disease 
beginning in the mid 1980s, many years after service.  
Additionally, there is no medical evidence which relates the 
heart disease to service.  Accordingly, the Board finds that 
the preponderance of evidence is against the claim and, this 
claim is therefore denied.

Concerning the issue of the veteran's claim for entitlement 
to service connection on a secondary basis for a separated 
sternum, the service medical records show no pertinent 
finding nor is it contended otherwise.  The veteran's claim 
is based upon the fact that the heart resulted in a separated 
sternum.  The clinical evidence confirms this fact.  However, 
in view of the fact that the heart disease is non-service 
connected there is no basis for establishing service 
connection for the separated sternum.  Accordingly, the claim 
is denied.  


ORDER

Entitlement to service connection for post-operative 
residuals, cardiovascular disease is denied.

Entitlement to secondary service connection for a separated 
sternum is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

